Detailed Action

Response to Arguments

Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive.

In regards to claims 1, 10 and 24, claim 1 was amended with limitations of now cancelled claim 2 and claims 10 and 24 were amended with limitations of now cancelled claim 15. The applicant argues that Clawson et al. (US-11,035,226) does not teach the limitations of claims all the limitations of amended claim 1 and that Chau et al. (US-9,274,243), which was used to reject claim 15, does not teach all the limitations of amended claims 10 and 24 [see applicant’s arguments pg. 8 L. 3-9, pg. 8 last two paragraphs, pg. 9 L. 1-2].
The examiner respectfully disagrees with the applicant. In regards to claim 1, the applicant makes an statement that Clawson does not teach the limitations of amended claim 1. However, the applicant fails to explain why the applicant thinks that the prior art used to reject cancelled claim 2 does not teach the limitations now added to claim 1. For this reason, the applicant’s arguments are not persuasive. Similarly, the applicant makes an statement that the prior art does not teach the limitations of cancelled claim 15. However, the applicant fails to explain why the applicant thinks that the prior art does not teach those limitations. For this reason, the applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. (US-11,035,226) in view of Chau et al. (US-9,274,243) and Moore (US-10,067,973).

In regards to claim 1, Clawson teaches an apparatus for controlling communication of data in a communications network within a well environment comprising a processor that can provide a communication protocol to a first communications network node [fig. 4 steps 402-406, col. 28 L. 44-53, col. 32 L. 11-14]. This teaching means that the processor is in communication with a first communications network node. Furthermore, Clawson teaches that the processor is in communication with a non-transitory memory storing instructions when executed cause the processor to analyze previously recorded well parameter data recorded in the well environment [fig. 4 step 402, col. 28 L. 3-11 and L. 19-22, col. 32 L. 11-15, col. 32 L. 49-56].  Also, Clawson teaches that the instructions make the processor to determine, based on the analyzed previously recorded well parameter data, a communication protocol for the first communications network node [fig. 4 step 404, col. 28 L. 22-27, L. 46-48 and L. 54-58]. Clawson further teaches that the instructions make the processor to upload the determined communication protocol to the first communication network node [fig. 4 step 406, col. 28 L. 49-58]. Furthermore, Clawson teaches when deployed in the well environment, the first communications network node is configured to transmit and/or receive second communications signals to/from one or more second communications nodes in the communications network using the determined communication protocol [fig. 1, col. 29 L. 11-17].
Clawson does not teach the processor also determines the communication protocol based on noise data relating to noise on one or more first communication signals.
On the other hand, Chau teaches that noise data collected at a location where communication signals are transmitted can be used to adjust the transmission frequency (communication protocol) [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. This teaching means that the processor is configured to also determine the communication protocol based on noise data relating to noise on one or more transmitted first communication signals.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau’s teachings of using noise data to determine the protocol in the apparatus taught by Clawson because it will permit the apparatus to more accurately determine an appropriate communication protocol.
The combination of Clawson and Chau does not teach that the noise data and the previously recorded well parameter data are collected at the same time.
On the other hand, Moore teaches that all collected data from various sources can be aligned in time in order to better analyze the collected data [fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means collected data from various sources and collected at the same time is used for analysis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moore’s teachings of analyzing data that was obtained at the same time in the apparatus taught by the combination because it will permit the system to make better determinations regarding the state of the well environment at a particular time in order to determine an appropriate communication protocol.
The combination of Clawson, Chau and Moore teaches that collected data, which includes noise data and previously recorded well parameter data, is analyzed in order to determine a communication protocol [see Clawson col. 28 L. 3-7 and L. 19-27, see Chau col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. Also, the combination teaches that collected data is aligned in time before analysis [see Moore fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means that the analyzed collected data, which includes noise data and well environment data and which is used to determine the protocol, is obtained at the same time.

In regards to claim 3, the combination of Clawson, Chau and Moore, as applied in claim 1, further teaches that the processor aligns the noise data and the well parameter data temporally [see Moore fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. It is inherent that all collected data including noise data and well parameter data are timestamped in order to align them in time.

In regards to claim 4, the combination of Clawson, Chau and Moore, as applied in claim 1 above, further teaches that the determined communication protocol comprises instructions for the first communications network node to use a particular frequency, or modulation scheme [see Clawson col. 12 L. 45-54, col. 28 L. 24-27].  

In regards to claim 6, the combination of Clawson, Chau and Moore, as applied in claim 1 above, further teaches that the well parameter data is representative of a well parameter that comprises at least one of temperature, pressure and physical parameters in the well environment in the well environment [see Clawson col. 28 L. 3-7 and L. 19-21].  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. (US-11,035,226) in view of Chau et al. (US-9,274,243) and Moore (US-10,067,973) as applied to claim 1 above, and in further view of Farmer et al. (US-2019/0098021).

In regards to claims 7 and 8, the combination of Clawson, Chau and Moore, as applied in claim 1 above, teaches that the processor is configured to determine the communication protocol by analyzing the well environment data and noise data [see Clawson col. 28 L. 3-7 and L. 19-27, see Chau  col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. However, the combination does not teach that the data is analyzed using a machine learning algorithm. 
On other hand, Farmer teaches that it is well known in the art that machine learning algorithms comprising regression analysis can be used to analyze data and obtain results [par. 0070 L. 12-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Farmer’s teachings of using machine learning algorithms to analyze the data in the apparatus taught by the combination because it will permit the apparatus to determine the protocols autonomously and analyze the data more efficiently.

Claim(s) 10, 12-14, 17-18, 21, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) in view of Chau et al. (US-9,274,243).

In regards to claim 10, Derkacz teaches a node for use in a communications network for deployment in a well environment [fig. 4A element 30, fig. 5 element 30, col. 7 L. 37-39]. Also, Derkacz teaches that the node comprises a memory having stored thereon one or more communication protocols [col. 10 L. 23-30, col. 12 L. 24-31, col. 13 L. 15-23]. Derkacz further teaches that the node comprises a transmitter and/or a receiver for transmitting and/or receiving communication signals [fig. 5 elements 44 and 46]. Furthermore, Derkacz teaches that the node comprises one or more sensors for sensing one or more well parameters associated with the well environment, the one or more sensors configured to produce data representative of the sense one or more well parameters and a processor configured to control the transmission and/or reception of the communication signals [col. 7 L. 37-54]. Derkacz also teaches that the processor controls the transmission and reception of communication signals based at least in part on the communication protocol and the data representative of the sensed one or more well parameters [col. 7 L. 37-45, col. 8 L. 4-10, col. 12 L. 5-10 and L. 24-30, col. 13 L. 17-19].  
Derkacz teaches that the processor is also configured to monitor data on received a communication signal and to update the communication protocol based at least in part on the data [col. 12 L. 14-19 and L. 24-31]. However, Derkacz does not teach the data is noise data.
On the other hand, Chau teaches that a processor can be configured to monitor noise data at the location where a communication signal is transmitted/received (noise data on a transmitted/received communication signal) in order to determine the communication protocol [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. Furthermore, Chau teaches that the processor is further configured to update the communication protocol based at least in part on the noise data [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau’s teachings of using noise data to determine the protocol in the node taught by Derkacz because it will permit the node to more accurately determine an appropriate communication protocol.

In regards to claim 12, the combination of Derkacz and Chau, as applied in claim 10 above, further teaches that the one or more well parameters comprise at least one of pressure and composition of a fluid in the well environment [see Derkacz col. 7 L. 49-54, col. 8 L. 32-38, col. 12 L. 8-10].  

In regards to claim 13, the combination of Derkacz and Chau, as applied in claim 10 above, further teaches that the processor is configured to control the transmission and/or reception of the communication signals by setting one or more of power and frequency [see Derkacz col. 8 L. 4-10 and L. 33-38, col. 12 L. 24-29].  

In regards to claim 14, Derkacz, as applied in claim 10 above, further teaches that the processor is configured to update the communication protocol based on the one or more sensed well parameters [see Derkacz col. 8 L. 4-10 and L. 33-38, col. 12 L. 24-29].  

In regards to claim 17, the combination of Derkacz and Chau, as applied in claim 10, further teaches that the noise data is used to determine a transmission frequency different than the noise frequency [see Chau col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. This teaching means the processor is configured to update the communication protocol based at least in part on a frequency of the noise data.  

In regards to claim 18, the combination of Derkacz and Chau, as applied in claim 10 above, further teaches that the node comprises the receiver, wherein the receiver is configured to receive, from a second node, further second data representative of one or more second sensed well parameters [see Derkacz fig. 5 element 46, col. 13 L. 4-8]. Furthermore, the combination teaches that the processor is further configured to update the communication protocol based on the second data representative of the one or more second sensed well parameters [see Derkacz col. 13 L. 8-22].  

In regards to claim 21, the combination of Derkacz and Chau, as applied in claim 10 above, further teaches a communications network for deployment in a well environment, comprising one or more nodes according to claim 10 [see Derkacz fig. 4A element 30, fig. 5 element 30].  

In regards to claim 24, Derkacz teaches a communications network for use in a well environment comprising a plurality of nodes configured for deployment in the well environment wherein each node comprises a receiver and a processor [fig. 3 elements 38 and 34, fig. 4A element 30, fig. 5 element 46]. Derkacz further teaches that the receiver is configured to received communication signals that include well parameter data relating to one or more well parameters associated with the well environment [col. 13 L. 4-8]. Also, Derkacz teaches that the processor is configured to determine a communication protocol based at least in part on the well parameter data received by the receiver and to control transmission and/or the receiving of the communication signals based at least in part of the communication protocol, and the well parameter data [col. 13 L. 4-22].  
Derkacz teaches that the processor is also configured to determine signal data on received communication signals (the well parameter data received by the receiver) and to control also the transmission and/or reception of the communication signals based on the signal data [col. 12 L. 14-19 and L. 24-31]. However, Derkacz does not teach the signal data is noise.
On the other hand, Chau teaches that a processor can be configured to determine noise at the location where a communication signal is transmitted/received (noise of received communication signals) in order to determine the communication protocol [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. Furthermore, Chau teaches that the processor is further configured to update the communication protocol based at least in part on the determined noise [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau’s teachings of using noise data to determine the protocol in the node taught by Derkacz because it will permit the node to more accurately determine an appropriate communication protocol.

In regards to claim 26, the combination of Derkacz and Chau, as applied in claim 24 above, further teaches that the communication protocol can be determined based on determined noise of received signals [see Chau col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. This teaching means that the processor is configured to determine noise on the and/or one or more second received communication signals and is further configured to determine the communication protocol based on the noise determined in the one or more second received signals.  

In regards to claim 27, the combination of Derkacz and Chau, as applied in claim 24 above, further teaches that each node of the plurality of nodes includes one or more sensors for sensing the one or more well parameters associated with the well environment [see Derkacz fig. 3 element 39, col. 7 L. 44-54]. Also, the combination teaches that the processor of each node is configured to determine the communication protocol based at least in part on the sensed one or more well parameters [see Derkacz col. 8 L. 4-10, col. 12 L. 5-10 and L. 24-30].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) in view of Chau et al. (US-9,274,243) as applied to claim 10 above, and further in view of Moore (US-10,067,973).

In regards to claim 16, the combination of Derkacz and Chau, as applied in claim 10, further teaches that collected data including the data representative of the one or more sensed well parameters and noise data is analyzed by the processor in order to update the communication protocol [see Derkacz col. 8 L. 4-10, col. 12 L. 5-10 and L. 24-29, see Chau col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. However, the combination does not teach the processor is further configured to timestamp the noise data and sensed well parameter data, and is further configured to align temporally the noise data and the well parameter data. 
On the other hand, Moore teaches that all collected data from various sources can be aligned in time in order to better analyze the collected data [fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means that the processor is configured to timestamp the collected data, which in the case of the combination includes the noise data and sensed well parameter data, and that the processor is configured to align temporally collected data so it can be analyzed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moore’s teachings of analyzing data that was obtained at the same time in the node taught by the combination because it will permit the system to make better determinations regarding the state of the well environment at a particular time in order to determine an appropriate communication protocol.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) in view of Chau et al. (US-9,274,243) as applied to claim 24 above, and in view of Clawson (US-11,035,226).

In regards to claim 30, the combination of Derkacz and Chau, as applied in claim 24 above, teaches that each node comprises a transmitter [see Derkacz fig. 5 element 44]. However, Derkacz does not teach the transmitter is configured to transmit data indicative of the determined communications protocol to at least one of the plurality of nodes for updating the communications protocol for controlling a transmission and/or reception of the communication signals by the at least one of the plurality of nodes.
On the other hand, Clawson teaches that a node can use its transmitter to transmit a determined communication protocol to another node for updating the communications protocol for controlling the reception of communication signals by the other node [col. 4 L. 9-16 and L. 22-27, col. 12 L. 39-54 and L. 59-65].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Clawson’s teachings of transmitting a determined communications protocol to another node of the network in the node taught by the Derkacz because it will permit a node to inform to another node receiving transmitted data about how to correctly receive the transmitted data. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685